Citation Nr: 0208561	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  02-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  In addition to the issue certified for appeal, 
the RO also granted service connection for a left ankle 
disorder and assigned a 10 percent disability evaluation.  
Because the appellant has not filed a notice of disagreement 
as to any aspect of the RO's decision relative to his left 
ankle disorder, the RO's decision as to this claim is not 
before the Board for appellant review.  See 38 U.S.C.A. § 
7105(a).

Represented by a qualified veteran's service organization, 
the appellant testified before the undersigned at a June 2002 
Board hearing.   
  

FINDINGS OF FACT

1. No physical defects were noted upon the appellant's entry 
to military service.  

2. The appellant was treated for recurrent dislocations of 
the right shoulder in service which have continued since 
his discharge.


CONCLUSION OF LAW

A right shoulder disability was incurred in active service. 
38 U.S.C.A § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.305 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he incurred a right shoulder 
disability during military service.  He contends that entries 
in certain of his service medical records reflecting that he 
had a pre-existing right shoulder disorder are in error; and 
that if such entries are correct, his pre-existing disorder 
was aggravated by service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  The resolution of this issue 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because the 
record reflects that the appellant clearly has a right 
shoulder disability that is characterized as recurrent 
dislocations, the Board's focus must be upon the second and 
third prongs of the foregoing three-part inquiry.  

As alluded to above, there are references in the appellant's 
service medical records indicating that he had some form of 
right shoulder disorder prior to his military service.  
However, his July 1976 pre-service physical examination 
report is devoid of any mention of symptoms, complaints, or 
diagnoses and the appellant was found to be fit for 
acceptance into the Armed Forces. 

Applicable law provides in part that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service and 
that only such conditions as are recorded in examination 
reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
Under 38 C.F.R. 
§ 3.304(b), "noted" expressly means "only such conditions 
that as are recorded in examination reports."  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994). 

The appellant's right shoulder disorder was therefore not 
noted, within the meaning of the law, at the time he entered 
service, and he was therefore then presumed to have been in 
sound physical condition.  The Board now turns to examination 
of the medical evidence of record to ascertain whether clear 
and unmistakable evidence exists that rebuts the presumption 
of soundness.  See 38 U.S.C.A. § 1111 (West 1991).

In making this determination, the Board must consider "all 
medically accepted evidence bearing on whether the 
[appellant] was suffering from the [disorder] . . . in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

The Board further notes that in Harris, it was observed that 
the provisions of 38 C.F.R. § 3.304(b)(2) were found to be 
consistent with the provisions of 38 U.S.C.A § 1111, which in 
turn said "nothing about the kind of evidence that can be 
used to rebut the presumption.  All that the statute requires 
is that the evidence, whatever it may be, must lead, clearly 
and unmistakably, to the conclusion that the injury or 
disease existed" prior to service. Harris, 203 F. 3d at 1349.  
All of the evidence must be considered. See 38 U.S.C.A. § 
7104(a).

The service medical record contains two references to pre-
service, right shoulder pain.  In March 1977, a treating 
military physician alluded to the appellant's report that he 
had "some difficulty" with his right shoulder prior to 
service.  This difficulty was characterized as right shoulder 
pain in the summer of 1975, which arose when the appellant 
was pitching for a baseball team, and which forced him to 
leave the mound and take to the outfield.  

The second mention of a chronic dislocating right shoulder is 
the March 1977 report of medical board proceedings, which 
ultimately led to the appellant's discharge.  The medical 
board found that the appellant's disability was not incurred 
in the line of duty; that it existed prior to and was not 
caused by service, and that it was not aggravated therefrom.  
Because the medical board report is dated 
contemporaneously with that of the previously cited 
physician's report, the Board assumes that the former 
generated no further medical evidence or inquiry beyond that 
previously noted:  in other words, the March 1977 physician's 
report is the only medical evidence with specific commentary 
as to the etiology of the appellant's disorder.        
  
The March 1977 physician's annotation of unspecified right 
shoulder pain apparently only caused when the appellant was 
pitching a baseball game cannot be read as tantamount to a 
medical finding that the appellant's right shoulder was 
subject to recurrent dislocations prior to his military 
service.  In this regard, the medical board's opinion as to 
the preexistence of the appellant's disorder is not 
supported.  Moreover, the treating military physician 
indicated that the shoulder had never "frankly dislocated" 
prior to service, and nothing in his report explains how the 
onset of actual dislocations initially in service could be 
dismissed as part of the pre-existing disability.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) [holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry;" in-service clinical records 
reflecting a pre-service diagnosis of a psychiatric 
disability, and an in-service medical board that found the 
veteran's psychiatric disability to have preexisted service 
were insufficient to rebut the "presumption of soundness" as 
was found in 38 U.S.C.A § 1111, because these records "were 
not supported by any contemporaneous clinical evidence or 
recorded history in the record."  Because they were therefore 
"without a factual predicate in the record," they were 
insufficient to rebut the presumption of soundness].

The Board thus finds that the clear and unmistakable evidence 
does not exist to rebut the presumption of soundness.  
Remaining is the question whether the appellant's currently 
diagnosed chronic right shoulder dislocations are linked to 
the incidents of his military service.  In this regard, the 
appellant's consistent report of record is that he has had 
continuous dislocations since his discharge.  For purposes of 
this decision, the Board will assume that the appellant is 
competent to report recurrent dislocations.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993).  More significantly, VA and private 
medical records also indicate that although the appellant 
underwent right shoulder surgery in 1984, this procedure was 
undertaken due to a chronic redislocating shoulder.  

In sum, the appellant was presumed to be in sound condition 
when he entered military service and was thereafter treated 
for recurrent dislocations of the right shoulder.  Because 
competent opinion has demonstrated chronicity and continuity 
of this condition, a grant of service connection is 
warranted.  


ORDER

Service connection for a right shoulder disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

